Citation Nr: 1416398	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-40 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1. Whether new and material evidence has been presented to reopen a claim for service connection for the residuals of a traumatic brain injury (TBI), previously determined to have been the result of willful misconduct, and if so, whether service connection may be granted.

2.  Entitlement to service connection for skin cancer, claimed as carcinoma and melanoma.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge in July 2012.  A copy of the transcript is of record. 

The issues of entitlement to service connection for residuals of a TBI and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The claim for service connection for residuals of a TBI, was denied in an August 2007 administrative decision that determined an in-service moped accident was the result of willful misconduct.

2. The Veteran did not appeal the August 2007 administrative decision and it became final.  

3. The evidence received since the August 2007 administrative decision is neither cumulative nor redundant of the evidence of record at the time of the decision. This new evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection of residuals of a TBI, and therefore raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The August 2007 administrative decision that denied service connection for residuals of a TBI is final. 38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a TBI, previously determined to have been the result of willful misconduct. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.1, 3.301(a)-(b), 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a TBI is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.

II.  New and Material Evidence

The Veteran's service connection claim for residuals of a TBI was initially denied by an August 2007 administration decision which determined that an October 1977 in-service moped accident, the alleged in-service injury causing TBI, was the result of his own willful misconduct and therefore any injuries resulting from the moped accident were not incurred in the line of duty.  He did not appeal this decision, nor did he submit any additional evidence within a year of that decision, and it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2010). 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence. When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is 'new' and 'material.'

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence. Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

As noted above, the RO initially denied the Veteran's claim in an August 2007 administrative decision because the Veteran's injuries were found to be a direct result of his willful misconduct and therefore were not considered to be in the line of duty. Compensation shall not be paid if the disability was the result of the person's own willful misconduct. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301(a)-(b). The Veteran filed a claim to reopen his service connection claim in May 2009.  The RO denied his claim and the Veteran appealed.  

The evidence added to the record since the August 2007 administrative decision includes lay statements and testimony indirectly asserting that the Veteran was not at fault in causing his in-service moped accident. The Board finds that the evidence submitted since the August 2007 RO decision is new in that it was not associated with the claims folder prior to the August 2007 administrative decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. As such, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for residuals of a TBI is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a TBI is reopened and, to that extent only, the appeal is granted.


REMAND

Before addressing the merits of the claims on appeal, the Board finds that additional development is required.

VA Treatment Records-  The Veteran testified at his BVA hearing that he has been treated at the Coatesville VA Medical Center (VAMC) in Pennsylvania and the Wilmington VAMC in Delaware.  Most recent treatment records in the claims file from the Wilmington VAMC are dated in August 2011.  It does not appear that records from the Coatesville VAMC have been obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding VA records should be obtained and associated with the claims file.

Social Security Records-  A July 2010 decision from the Social Security Administration (SSA) reflects that the Veteran was determined to be disabled.  Copies of the medical records used in this determination are not part of the Veteran's claims file or Virtual VA claims file.  These records must be associated with the Veteran's claims file.  

TBI- Available service treatment records confirm that the Veteran suffered post-concussive headaches following a moped accident in October 1977.  The Veteran was treated in November 1977, December 1977, January 1978, March 1978, and July 1979 for continued complaints of headaches.  At the Veteran's July 1981 separation examination he had a normal clinical evaluation of his head.  The Veteran reported experiencing frequent or severe headaches in a report of medical history completed at that time.  He additionally noted that he had suffered a head injury.  The examiner at that time noted a history of post concussive headaches 1977 with sequelae and a head injury 1977 with post concussive headache but now resolved.

The Board has considered a January 2009 VA examination undertaken to evaluate the Veteran's assertions that he suffers from residuals of a TBI related to his in-service accident.  The VA examiner determined that the Veteran's cognitive impairment was not a result of the reported bike accident in service.  Significantly, the Veteran's claims file was not available for review by the VA examiner.  The Veteran has submitted a June 2008 statement from a VA outpatient clinic which notes that the Veteran suffers from TBI with a date of onset in 1978.  No rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 

The Veteran additionally submitted a July 2012 private opinion.  The July 2012 private examiner determined that it is at least as likely as not that the Veteran's head injury, cognitive dysfunction and psychiatric illnesses are, collectively, both directly and indirectly related to his involvement in the military service.  Rationale for this opinion is also lacking. 

At the present time, it is unclear whether any residuals of a TBI are related to his active service, to include the in-service moped accident.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Skin Cancer- The Veteran asserts that he suffers from skin cancer related to sun-exposure in service.  A review of the Veteran's DD 214 reflects that the Veteran served in the Navy. The Board finds that it would have been consistent with the circumstances of his service for him to have to been exposed to the outdoor elements. See 38 U.S.C.A. § 1154. As such, the Board finds that it is reasonable to assume that the Veteran was exposed to the sun while performing his duties during his active duty service. 

The Board has considered a July 2012 private treating practitioner's statement that the Veteran's skin cancer is related to past sun exposure and skin type.  Rationale was not provided.  The Board finds the above treating practitioner's statement is an "indication" that his current skin cancer disorder may be associated with service, but that there is insufficient competent evidence on file for the VA to make a decision on the claim.  As such, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine the extent of his skin cancer disorder and whether this disorder is related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding VA treatment records from the Wilmington VAMC and Coatesville VAMC.  

If the AMC/RO cannot obtain records identified by the Veteran a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

3.  Following the development set forth above, schedule the Veteran for a VA TBI examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury sustained as a result of an October 1977 moped accident. The claims file must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail. 

The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the October 1977 in-service moped accident.  

The examiner should also opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the claimed impairment, are related to the injury in service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following the development set forth in paragraphs (1) and (2) of this REMAND, schedule the Veteran for an examination to determine the nature and etiology of any skin cancer disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any skin cancer diagnosed had its onset in service or is otherwise etiologically related to his active service, to include in-service sun exposure.  In addressing this question, the examiner should consider and discuss the July 2012 private opinion. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


